Citation Nr: 0525968	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-19 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of a compensable evaluation for 
service-connected progressive external ophthalmoplegia prior 
to December 12, 2001.

2.  Entitlement to an evaluation in excess of 10 percent for 
progressive external ophthalmoplegia from December 12, 2001.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1979 to January 
1982.  

The Board finds that this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
rating determination of a regional office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for progressive external ophthalmoplegia and 
assigned a noncompensable disability evaluation effective 
December 4, 2000.  A notice of disagreement was received in 
October 2002.  In a January 2004 rating determination, the RO 
increased the veteran's disability evaluation from 
noncompensable to 10 percent disabling and assigned an 
effective date of December 12, 2001.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The veteran has recently reported having diplopia on several 
occasions.  A review of some prior medical records makes it 
unclear whether the recent diplopia complaints have been 
fully evaluated.  In view of the diplopia complaints, the 
Board believes a comprehensive eye examination should be 
accomplished.  

Although the veteran was furnished notice under the Veterans 
Claims Assistance Act of 2000 by means of an April 2001 
letter which was issued in connection with his original 
service connection claim, it is not clear whether that letter 
would fully comply with VCAA notice requirements as 
interpreted by the United States Court of Appeals for 
Veterans Claims in recent decisions.  Therefore, since the 
case must be returned for additional eye examination as 
discussed above, the Board believes it appropriate to direct 
additional VCAA notice to ensure compliance and to avoid an 
unnecessary remand for that purpose in the future. 

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO should furnish the veteran 
with the current version of the VCAA 
notice letter to ensure that the veteran 
is furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to submit 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 
16 Vet.App. 370 (2002).

2.  The RO should schedule the veteran 
for a VA eye examination to determine the 
nature and severity of his service-
connected progressive external 
ophthalmoplegia.  All necessary tests and 
studies, including visual field testing 
and those tests necessary for filling out 
a Goldman Perimeter chart for diplopia 
purposes, should be performed and all 
findings should be reported in detail.  
The examiner should clearly report the 
results of all specialized testing and 
interpret those results as necessary to 
allow for application of VA rating 
criteria for the veteran's eye 
disability.  The claims folder must be 
made available to the examiner for 
review.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the claim for an increased 
evaluation for progressive external 
opthalmoplegia can be granted.  In 
reviewing the claim, the RO should also 
consider whether a compensable rating is 
warranted prior to December 12, 2001.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




